DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s claim of priority, Applicant argues in substance that provisional application 62/845,400 provides support for the previously cited features on pages 26, 28
In response to argument, Examiner respectfully disagree.  Pertinent text on page 26 is replicated below.  While page 26 describes “first LDPC codeword contains the first bit of the A-MDPU subframe that carries the corrupted MPDU”, the second code word is described as “last LDPC codeword contains the last bit of the A-MPDU subframe”.  These text would support retransmitting the first codeword containing the first bit of A-MDPU frame that carries the corrupted MPDU and everything until the last bit of the A-MDPU subframe.  However these texts would not provide support for the previously cited limitations of “identifying a second codeword comprising the last bit of the A-MPDU subframe that carries the failed MPDU; retransmitting the coded data block, the coded data block comprising the first codeword, the second codeword, and any codewords between the first codeword and the second codeword“.  Page 28 of provisional application 62/845,400 contains similar texts.

    PNG
    media_image1.png
    467
    980
    media_image1.png
    Greyscale


Regarding 102 rejection of claim 1 and 103 rejection of claim 10, Applicant argues in substance that Latif fails to disclose “identifying first codeword comprising a first bit of an A-MPDU subframe that carries the failed MPDU, and identifying a second codeword…”
In response to argument, Examiner respectfully disagrees.  Latif discloses use of two-tier feedback received at sender that identifies both codewords decoded correctly and incorrectly at receiver, the sender then only selects failed-to-decode codewords buffered in its PHY buffer of transmitted A-MPDU.  See [0045-0047].   Each A-MPDU starts with delimiter bit (DL) and comprises multiple MPDUs. Each MPDU in turn comprises bits for header and CRC.  See FIGs. 3A, 3B below


    PNG
    media_image2.png
    739
    582
    media_image2.png
    Greyscale

	The sender is operable to identify, within a transmitted and still buffered A-MPDU, which codewords need to be retransmitted.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119/120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/804816 and 62/845400 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Prior-filed applications fail to provide enablement for at least the following claimed features, as well as similarly worded features:
identifying a first codeword comprising a first bit of an A-MPDU subframe that carries the failed MPDU; identifying a second codeword comprising the last bit of the A-MPDU subframe that carries the failed MPDU;
retransmitting the coded data block, the coded data block comprising the first codeword, the second codeword, and any codewords between the first codeword and the second codeword

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18 recite a method comprising multiple steps without reciting a specific entity or apparatus performing these steps.  Hence it’s unclear if the steps are performed by a single entity/apparatus or multiple entities/apparatuses.  Examiner will interpret as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 are rejected under 35 U.S.C. 102(a) as being anticipated by Latif et al (USPN 2020/0153547).

Regarding claim 1, Latif discloses 
 	an method for retransmitting a coded data block to decode a failed MPDU of an Aggregated MPDU (A-MPDU) in a wireless network, the method comprising: (sender node, FIG. 1 #102, for retransmitting A-MPDU [0039-0044, 0063-0067] 
	identifying a first codeword comprising a first bit of an A-MPDU subframe that carries the failed MPDU; identifying a second codeword comprising the last bit of the A-MPDU subframe that carries the failed MPDU (sender node identifies A-MPDU comprising information at bit level and comprising first codeword and last codeword (e.g. FIG. 4 #CW-1 #CW-8), based on feedback from receiver node, that need to be retransmitted due to a failed MPDU [0062-0067, 0014, 0045, 0046], FIGs. 3B, 4, 10  
	retransmitting the coded data block, the coded data block comprising the first codeword, the second codeword, and any codewords between the first codeword and the second codeword (retransmitting entire A-MPDU to receiving node with FEC padded [0067, 0061]
	wherein the failed MPDU is operable to be decoded using the coded data block (failed MPDU is soft combined with retransmitted MPDU [0034, 0102, 0141]

	Regarding claim 3, Latif discloses second codeword, e.g. FIGs. 3, 4 CW#8, contains last bit(s) of A-MPDU [0062-0064]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Latif et al (USPN 2020/0153547) in view of Ngo et al (USPN 2008/0037540).

	Regarding claim 10, Latif discloses
	an apparatus for retransmitting a coded data block to decode a failed MPDU of an Aggregated MPDU (A-MPDU) in a wireless network, the apparatus comprising: (sender node, FIG. 1 #102, for retransmitting A-MPDU [0039-0044, 0063-0067] 
	a memory; a processor configured to execute instructions for performing a method of automatically retransmitting a coded data block, the instructions stored in the memory, and the method comprising: (processor executing instructions in memory to perform [0121-0123]
	identifying a first codeword comprising a first bit of an A-MPDU subframe that carries the failed MPDU; identifying a second codeword comprising the last bit of the A-MPDU subframe that carries the failed MPDU 
	retransmitting the coded data block, the coded data block comprising the first codeword, the second codeword, and any codewords between the first codeword and the second codeword (retransmitting entire A-MPDU to receiving node with FEC padded [0067, 0061]
	wherein the failed MPDU is decoded using the coded data block (failed MPDU is soft combined with retransmitted MPDU [0034, 0102, 0141]
 	Latif does not expressly disclose verifying a source address and a receiver address of the failed MPDU according to a Media Access Control (MAC) header Cyclic Redundancy Check (CRC) field; retransmit according to verified receiver address from the verifying

	Ngo discloses verifying a source address and a receiver address of the failed MPDU according to a Media Access Control (MAC) header Cyclic Redundancy Check (CRC) field (sender verifying a frame received from receiver comprising sender/receiver addresses using MAC CRC field [0008-0016, 0089-0095], FIGs. 7-10
 	retransmit according to verified receiver address from the verifying (retransmit according to verified destination [0089, 0095]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “verifying a source address and a receiver address of the failed MPDU according to a Media Access Control (MAC) header Cyclic Redundancy Check (CRC) field; retransmit according to verified receiver address from the verifying” as taught by Ngo into Latif’s system with the motivation to enable a data transmitter to verify address contained in a NACK frame in order to retransmit requested data.




Claims 4, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Latif in view of Epstein et al (USPN 2021/0075559).

	Regarding claim 4, Latif does not expressly disclose the A-MPDU subframe comprises a data frame associated with an implicit block acknowledgement agreement
	Epstein discloses aggregated MPDUs transmitted according to ACK/Block-Ack (BA) protocol [0003, 0006, 0008]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the A-MPDU subframe comprises a data frame associated with an implicit block acknowledgement agreement” as taught by Epstein into Latif’s system with the motivation to enable a receiver to indicate when all MPDUs are received correctly or incorrectly so that the transmitter can either retransmit all MPDUs or move on to next A-MPDU.

	Regarding claim 6, Latif does not expressly disclose adding padding between MPDUs of the A-MPDU
	Epstein discloses padding added to each MPDU of multiple MPDUs aggregated into A-MPDU [0084-0097]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “adding padding between MPDUs of the A-MPDU” as taught by Epstein into Latif’s system with the motivation to enable aligning to 32-bit [0084-0097].

	Regarding claim 7, Epstein discloses adding zero length delimiter [0027, 0053, 0085]

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Latif in view of Ngo and in further view of Epstein.

	Regarding claim 11, combined system of Latif and Ngo does not expressly disclose adding padding between MPDUs of the A-MPDU
	Epstein discloses padding added to each MPDU of multiple MPDUs aggregated into A-MPDU [0084-0097]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “adding padding between MPDUs of the A-MPDU” as taught by Epstein into Latif’s system with the motivation to enable aligning to 32-bit [0084-0097].

Allowable Subject Matter
Claims 2, 5, 8, 9, 12, 14-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI NGUYEN/Primary Examiner, Art Unit 2469